In The

                             Court of Appeals
                  Ninth District of Texas at Beaumont
                         ____________________
                           NO. 09-14-00460-CR
                         ____________________

                      CALVIN JONES JR., Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

_______________________________________________________________________

                  On Appeal from the 163rd District Court
                         Orange County, Texas
                       Trial Cause No. B080617-R
________________________________________________________________________

                        MEMORANDUM OPINION

     Pursuant to a plea bargain agreement, appellant Calvin Jones Jr. (Jones)

pleaded guilty to the offense of felony possession of a controlled substance,

enhanced by a prior felony conviction. See Tex. Health & Safety Code Ann. §

481.117(a), (e) (West 2010); Tex. Penal Code Ann. § 12.42(c)(1) (West Supp.




                                     1
2014). 1The trial court found the evidence sufficient to find Jones guilty, but

deferred further proceedings and placed Jones on community supervision for ten

years and assessed a $1,440.00 fine. The State subsequently filed its First

Amended Motion to Impose Guilt, to revoke Jones’s unadjudicated community

supervision. Jones pleaded “true” to certain alleged violations of the conditions of

his community supervision. After conducting an evidentiary hearing, the trial court

found that Jones violated the conditions of his community supervision, found Jones

guilty of possession of a controlled substance, and assessed punishment at fifteen

years in prison.

      Jones’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On March 3, 2015, and June 15, 2015, we granted an extension of time for

Jones to file a pro se brief. Jones filed a pro se Brief. The Court of Criminal

Appeals has held that an appellate court may determine that (1) “the appeal is

wholly frivolous and issue an opinion explaining that it has reviewed the record

and finds no reversible error”; or (2) “arguable grounds for appeal exist and



      1
       We cite to the current version of the statute as the subsequent amendments
do not affect the outcome of this appeal.
                                         2
remand the cause to the trial court so that new counsel may be appointed to brief

the issues.” Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

      We have reviewed the entire appellate record, as well as all briefs, and we

agree with counsel’s conclusion that no arguable issues support an appeal.

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We affirm the trial court’s judgment. 2

      AFFIRMED.

                                                  _________________________
                                                     LEANNE JOHNSON
                                                           Justice


Submitted on June 4, 2015
Opinion Delivered July 29, 2015
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




      2
        Jones may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3